DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 12/16/20 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 14-20 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 14. Specifically, the prior art fails to disclose an optical connector comprising an optical ferrule comprising a substrate formed of a diced wafer, a molded structure formed on the substrate, and a plurality of optical fibers disposed on the substrate, wherein the molded structure comprises a plurality of grooves for positioning a plurality of optical fibers; and a plurality of reflective surfaces formed to reflect optical signals from ends of the plurality of optical fibers, respectively, or reflect incident optical signals towards the ends of the plurality of optical fibers, respectively; a socket for coupling with the optical ferrule including a socket body formed on the base, and including an opening configured to receive the optical ferrule; and an alignment structure to be aligned to a corresponding alignment structure of the optical ferrule, in combination with other recited limitations in the claim.  
Claims 15-20 depend from claim 14. 

Claims 14-20 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883